Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-925

IN RE: EARL A. SMITH,
                      Respondent.
Bar Registration No. 392331                       BDN: 180-15

BEFORE: Blackburne-Rigsby, Associate Judge, and Newman and Ferren,
    Senior Judges.
                              ORDER
                    (FILED - November 5, 2015)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Comm’n of Maryland v. Smith, 116 A.3d 977 (Md. 2015), this court’s
August 25, 2015, order directing respondent to show cause why reciprocal
discipline should not be imposed, and the statement of Bar Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file either a
response to this court’s order to show cause or an affidavit as required by D.C. Bar
R. XI, §14 (g), it is

       ORDERED that Earl A. Smith is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                           PER CURIAM